 In the Matter of STANDARD LIME & STONE COMPANYandUCW, DIVISIONOFDISTRICT 50, UMWA AND LOCAL No. 202Case No. R-4959.-Decided March 03, 1943Jurisdiction: limestone quarrying and cement manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto, accord petitioner recognition ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of the company's plants, including the sample carriers, butexcluding watchmen, chemical and physical analysts, supply clerks, otherclerical employees, and supervisory employees with the rank of foreman orabove.Mr. Lacy I. Rice,of Martinsburg,W. Va., for the Company.Mr. Ralph Kuhn,of Martinsburg,W. Va., for theUCW-UMWA.Mr. Delmar Barr,of Martinsburg,W. Va., for the A. F. of L.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by UCW, Division of District 50, UMWAand Local No. 202,1 herein called the UCW-UMWA, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Standard Lime & Stone Company, Martinsburg, WestVirginia, herein. called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEarle K. Shawe, Trial Examiner. Said hearing was held at Martins-burg,West Virginia, on March 4, 1943.The Company, the UCW-UMWA, and United Cement, Lime and Gypsum Workers Interna-tional Union, A. F. of L., herein called the A. F. of L., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses; and to introduce evidence1 Throughan error,the petition was filed in the name of Local No. 398 when Local No.202 was intended.The petition and other formal papers are hereby amended to show thecorrect name of the UCW-UMWA.48 N. L. R. B., No. 53.424 ,STANDARD LIME& STONE COMPANY425hearing are free from prejudicial error and are hereby affirmed.' OnMarch 10, 1943, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYStandard Lime & Stone Company is a Maryland corporation withitsmain office in Baltimore, Maryland.Among the plants which itoperates is the one located near Martinsburg,West Virginia, theonly property of the Company involved in this proceeding.TheMartinsburg plant is engaged in the quarrying, crushing and screen-ing of lin estone, andin the manufacture of cement, "staflux," andother products of limestone.About 85 percent of the Company'sproduction goes into the war effort.During the last calendar year,the Company purchased for its Martinsburg plant in excess of 2,600net tons of gypsum and in excess of 3,000 gross tons of mill scalewhich originated outside the State of West Virginia. In addition,theCompany purchased in excess of 45,000 tons of coal, whichalthough originating inWest Virginia, crossed State lines beforebeing delivered at the Martinsburg plant.During the same periodof time, the Company produced in excess of 300,000 gross tons ofstone, 395,000 tons of cement and 22,006 net tons of lime at itsMartinsburg plant.Approximately 80 percent of the Company'ssales were made in States other than West Virginia.The remaining20 percent of the products sold by the Company was shipped topoints in West Virginia, but all products, with the possible exceptionof 2 or 3 percent, crossed State lines before reaching their destination.The Company' admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of America, Local No. 202, is a labor organization admittingto membership employees of the Company.United Cement, Lime and Gypsum Workers International Union,affiliated with the American Federation of Labor is a labor organi-zation admitting to membership employees of the Company.2 Although duly notified,Independent Employees'Organization of the Martinsburg Plant.Standard Lime & Stone Company, herein called the Independent,did not appear at thebearing. -426,DECISIONSOF NATIONALLABOR -RELATIONS BOARDIII.THE. QUESTION' CONCERNING REPRESENTATIONOn April 1, 1942, pursuant to a certification 3 by the Board, theIndependent and the Company entered into a contract for 1 year.By, its terms,, the contract provided for automatic annual renewalsunless written notice of termination was given by the parties 60 daysprior to the anniversary date.On January 20, 1943, the Independ-ent notified the Company by letter that it had only -59 paid-up mem-bers out of over 400 employees- at the plant, and therefore wished toterminate the contract as of March 31, 1943. , On January 18, 1943,the UCW-UMWA notified the Company that it represented a sub-stantial number of its employees and requested a conference for thepurpose of discussing a collective bargaining agreement.The Com-pany declined to meet with -the UCW-UMWA, basing its refusal onthe ground of "existing circumstances."At the, hearing,, the Com-pany explained that it could not negotiate with any labor organiza-tion until the expiration of its contract with the Independent.A report prepared by the Regional Director, and introduced intoevidence at the hearing, and a statement on the record by the TrialExaminer, indicate that both the UCW-UMWA and the A. F. of L.represent a substantial number of employees in the unit hereinafterfound appropriate .4We find that 'a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the UCW-UMWA agree that the unit shall con-sist of all production and maintenance employees including the samplecarriers, but excluding all watchmen, laboratory employees, supplyclerks and all other clerical employees, and all supervisory employeeswith the rank of foreman of above. This is substantially the sameas the unit found appropriate by the Board in a prior decision involy-$Matter ofStandard Lime & Stone Co.andlocal4175, Quarry Workers Union,19N. L R B. 617.4The Regional Director reported that theUCW-Ul\1WA submitted 203 authorizationcards, 123 of which bore the apparently genuine original signatures of persons listed on theCompany's pay roll of January 30, 1943, which contained the names,of 429 employees inthe appropriate unitThese cards are dated as follows:38 in 1941;83 in 1942 ; and 2in 1943-The A F of L submitted 83 application cards, 72 of which of which bore the apparentlygenuine original signatures of persons listed on the Company'spay roll of January 30,1943.All these cards were dated between Jurie 1942 and Febiuary 1943.At the hearing, the A. F of L submitted 32 additional authorization cards, all'of whichbore, apparently genuine original signatures and were dated since'February 4, 1943Ofthese cards, 27 bore the names of persons listed on the Company's pay roll of January 30,1943.1 STANDARD LIME & STONE COMPANY'427ing this same plant of the Company.5All parties agree that watch-men should be excluded from the unit.They were included by theBoard in the prior decision,apparently because of a lack of clarityas to what the parties intended by their stipulation upon which thefinding as to the unit was based. In their contract, the Independentand the Company excluded watchmen from the unit. Since there hasbeen no previous bargaining on their behalf, we shall exclude watch-men from the unit in the instant case.The A. F.'of L. agrees to the above-mentioned unit except that it'seeks to include the laboratory employees and the supply clerks withinthe unit.Laboratory employees.-Thisclassification includes 10 chemical andphysical analysts and 3 sample carriers.The sample carriers takesamples'from the cement slurry tanks to the laboratory for analysis.The parties are agreed that the sample carriers are unskilled laborersand should be included in the unit.Accordingly,we shall include thesample carriers in the unit.The chemical and physical analysts conduct tests on raw kiln feedand finished cement.They also analyze all stone mined and shippedfor flux purposes and burned into lime. These employees are notgraduate chemists, but technicians who have been taught a particularkind of chemical and physical analysis.The record indicates thatthey are trained in about 60 days and receive wages which are com-parable to those of the production and maintenance employees.TheA. F. of L. urges their inclusion on the ground that they performwork"which'is' incidental to' production,and- are, covered by sub-stantially all contracts that'the A. F. of L. has in the industry.How-ever, since they were excluded from the unit in the prior decision andthere has been no previous history of collective bargaining on theirbehalf, we shall exclude them from the present unit.Supply clerks.-Supplyclerks receive all materials and suppliescoming into the plant, prepare inventories,issue articles to the variousdepartments of the Company,sell personal safety equipment to the'employees, and make records of all these transactions.They comeunder the supervision of the plant office, together with the shippingclerks, miscellaneous clerks,timekeepers,and watchmen,all of whomare excluded from the unit by agreement. The record shows thattheir work is predominantly clerical, and that they are to some extentinterchangeable.withpersonnel in the main office doing generalclerical work.The A. F. of L. seeks to include the supply clerks inSMatter of Standard Lime & Stone CompanyandLocal#175, Quarry Workers Dntion,17 N. L.R. B. 147. 428DECISIONS OF NATIONAL LABOR- RELATPONS BOARD-the unit on the ground that they are part of the production operationsof the Company and are covered in practically all of the agreementsthat the A. F. of L. has in the industry. Like the laboratory em-ployees, however, the.supply clerks were never the subject of collectivebargaining between the Company and the Independent nor were theyincluded in the unit by previous decision.Accordingly, we shallexclude them from the present unit.We find that all production and maintenance employees of theCompany at its Martinsburg plant, including the sample carriers,but excluding all watchmen, chemical and physical analysts, supplyclerks, and all other clerical employees and all supervisory eniployeeswith the rank of foreman or above, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an'election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations,and additions set forthin' theDirection.DIRECTION OF ELECTIONBy, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9'(c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainig with Standard Lime& Stone Company, Martinsburg, West Virginia, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the STANDARD LIME & STONE COMPANY429armed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by UCW, Division of District 50, UMWA, Local No. 202,6or by United Cement, Lime and Gypsum Workers International.Union, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.6The UCW-UMWA requested that it be so designated on the ballot.The request ishereby granted.